 



Exhibit 10.48
PURCHASE AND SALE AGREEMENT
between
SPIEGEL ACCEPTANCE CORPORATION,
as Seller
– and –
MIDLAND FUNDING LLC,
as Buyer
Dated and Effective as of
December 4, 2007

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into this 4th day
of December, 2007 (the “Closing Date”), by and between SPIEGEL ACCEPTANCE
CORPORATION, a Delaware corporation with an office and principal place of
business c/o Eddie Bauer Holdings, Inc. at 15010 NE 36th Street, Redmond,
Washington 98052 (“Seller”), and MIDLAND FUNDING LLC, a Delaware limited
liability company with an office and principal place of business c/o Encore
Capital Group, Inc. at 8875 Aero Drive, Suite 200, San Diego, California 92123
(“Buyer”).
W I T N E S S E T H:
WHEREAS, Seller desires to sell certain Accounts (as defined herein);
WHEREAS, Buyer has reviewed and evaluated, to Buyer’s full satisfaction, the
Accounts, and the documents and records relating to the Accounts made available
by Seller;
WHEREAS, Buyer was the successful bidder for purchase of the Accounts for the
consideration and under the express terms, provisions, conditions and
limitations as set forth herein; and
WHEREAS, Seller is willing, subject to the express terms, provisions,
conditions, limitations, waivers and disclaimers as may be expressly set forth
herein, to sell, transfer, assign and convey to Buyer all of Seller’s right,
title and interest, in, to and under the Accounts.
NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seller and Buyer agree as follows:
ARTICLE I
DEFINITIONS
For purposes of this Agreement, the following terms shall have the meanings
indicated:
“Account” means each and any of the charged-off private-label credit card
accounts identified on Exhibit A attached hereto and made a part hereof and to
be sold by Seller to Buyer under the terms, conditions and provisions of this
Agreement and includes for each of the Accounts identified on Exhibit A, all
obligations owed to Seller from each Obligor with respect to each Account, and
the interest of Seller in any litigation to which Seller is a party or claimant
relating to any of the Accounts.
“Account Balance” means the unpaid balance owed on any individual Account as of
the Cutoff Date and reflected on the Account Schedule, excluding any
post-charge-off interest or fees. It is possible that (i) payments or other
consideration may have been made or distributed by or on behalf of any Obligor
on or prior to the Cutoff Date that are not reflected in the Account Balance, or
(ii) the Account Balance may reflect payments or other consideration made or
distributed by or on behalf of an Obligor which have been deposited and credited
to the balance of the Account, but which may subsequently be dishonored and thus
returned to Seller. Any such payment is hereinafter individually referred to as
an “Obligor Payment” and all such payments are hereinafter referred to
collectively as the “Obligor Payments.” In either case, the Account Balance
shall be adjusted post-closing to the extent discrepancies are later discovered,
and Buyer shall be entitled to a partial refund of the Allocated Account Price
as set forth in Section 2.5.

Page 1 of 27



--------------------------------------------------------------------------------



 



“Account Documents” means, to the extent available, the original or any copy
(including any microfilm, microfiche, photocopy or machine-readable format) of
the account statements, payment histories, collection notes and correspondence
from Obligors.
“Account Schedule” means the schedule, in electronic form, attached hereto as
Exhibit A and made a part hereof, listing all of the Accounts sold to Buyer
under this Agreement and setting forth the following information for each such
Account: the Account number, the name of primary Obligor, and the Account
Balance.
“Agreement” means this Purchase and Sale Agreement, including the cover page and
all Addenda, Exhibits and Schedules hereto.
“Allocated Account Price” means the individual price of any Account sold hereby
which is calculated as the product of the Purchase Price Percentage and the
Account Balance for such Account sold hereby.
“Business Day” means any day on which banks in the State of Washington are open
for business other than a Saturday, a Sunday or a federal holiday.
“Buyer Claims” has the meaning set forth in Section 9.2 of this Agreement.
“Claim” or “Claims” means a Buyer Claim or a Seller Claim, individually or
collectively.
“Closing” means the consummation of the transaction under this Agreement
pursuant to which Buyer pays the Purchase Price to Seller and Seller delivers
the Transfer Documents to Buyer.
“Computer File” means the computer file or files to be sent by e-mail or Federal
Express priority delivery by Servicer (as defined herein) to Buyer no later than
the fifth Business Days from the date of this Agreement. The file(s) shall be in
a mutually acceptable electronic format, and shall contain Account-specific
information for each of the Accounts sold hereby. Seller will use its best
efforts to ensure the accuracy and completeness of the data. The Computer File
shall include, but shall not be limited to, the following fields to the extent
applicable and available as of the Cutoff Date for each Account: (i) Account
Balance, (ii) account number, (iii) name, last known address and last known
phone number of the Obligor, (iv) social security number of the Obligor, (v)
date of last payment, (vi) last payment amount, (vii) interest rate,
(viii) charge-off date, (ix) open date and (x) last 12-month payment history by
month. Buyer acknowledges that Servicer’s records reflect payments by Obligors
returned for insufficient funds (“NSFs”) in the manner described in Exhibit D
attached hereto.
“Cutoff Date” means midnight Eastern Standard Time on October 31, 2007 on which
date the Account Balances shall be determined for purposes of calculating the
Purchase Price and Allocated Account Prices.
“Embedded Settlement” means a written arrangement whereby Seller, Servicer, or
any servicing agent engaged by Servicer has agreed to forgive a portion of the
Account Balance if the Obligor makes an agreed-to number of payments within an
agreed-to period of time.
“Escrow Agent” means The Bank of New York Trust Co., N.A, a national banking
association.
“Escrow Agreement” means an escrow agreement of even date herewith between
Seller and Escrow Agent pursuant to which the Holdback will be held and
disbursed which shall be substantially in the form attached hereto as Exhibit E.

Page 2 of 27



--------------------------------------------------------------------------------



 



“Holdback” means a specified percentage of the Purchase Price (herein, “Holdback
Funds”) which shall be withheld from the Purchase Price and deposited by Seller
in an escrow account (the “Escrow Account”) with Escrow Agent for a specified
number of days following the Closing Date (as further described below). The
Holdback shall be used for meeting Seller’s obligations pursuant to Articles VI,
VIII, and IX of this Agreement (herein, collectively, “Holdback Obligations”).
At Closing, Seller shall deposit in the Escrow Account an amount equal to 30% of
the Purchase Price (herein, “Primary Holdback”). On the 61st day following the
Closing Date (herein, “Primary Holdback Termination Date”), Seller shall retain
in the Escrow Account for an additional 120 days an amount equal to 15% of the
Purchase Price (herein, “Secondary Holdback”), except to the extent that more
than half of the Primary Holdback has been used to fulfill the Holdback
Obligations, Seller shall only be obligated to retain in the Escrow Account the
remaining portion of the Primary Holdback for such 120-day period. On the
Primary Holdback Termination Date, if more than half of the Primary Holdback has
not been paid out to fulfill the Holdback Obligations, Seller shall retain the
Secondary Holdback in the Escrow Account for such 120-day period, and all
remaining Holdback Funds over and above the amount of the Secondary Holdback
shall belong to Seller free of any restrictions imposed under this Agreement. On
the 181st day following the Closing Date (herein, “Holdback Termination Date”),
all remaining Holdback Funds shall be disbursed from the Escrow Account and
belong to Seller free of any restrictions imposed under this Agreement except
for the amount of any Holdback Obligations that are pending on the Primary
Holdback Termination Date (herein, the “Pending Claims”). Any Pending Claims
that have not been finally resolved by agreement of Buyer and Seller on the
Holdback Termination Date shall be resolved by expedited binding arbitration
conducted pursuant to the rules and under the jurisdiction of the American
Arbitration Association in the State of New York. Upon the occurrence of the
first to occur of (i) the Holdback Termination Date, or, if there are Pending
Claims on the Holdback Termination Date, the date that all Pending Claims are
resolved by expedited binding arbitration, or (ii) the date on which all
Holdback Funds required to be held by Seller have been depleted through Seller’s
fulfillment of the Holdback Obligations, Seller shall have no further Holdback
Obligations under this Agreement and shall be released therefrom.
“Indemnitee” has the meaning set forth in Section 9.3 of this Agreement.
“Indemnitor” has the meaning set forth in Section 9.3 of this Agreement.
“Loan Sale Advisor” means Garnet Capital Advisors, LLC.
“Obligor” means the current and unreleased obligor on an Account.
“Purchase Price” means the amount, in dollars, to purchase the Accounts as
stated in Section 2.4, calculated by multiplying the aggregate Account Balances
as shown on the Account Schedule by the Purchase Price Percentage.
“Purchase Price Percentage” means 4.31%.
“Repricing Notice” has the meaning set forth in Section 6.1 of this Agreement.
“Resale Notice” has the meaning set forth in Section 10.1 of this Agreement.
“Seller Claims” has the meaning set forth in Section 9.2 of this Agreement.
“Seller Survey” has the meaning set forth in Section 8.11 of this Agreement.
“Servicer” means CardWorks Servicing, LLC, formerly known as Cardholder
Management Services, L.L.C., and its permitted successors and assigns.

Page 3 of 27



--------------------------------------------------------------------------------



 



“Servicing Agreement” means that certain Servicing Agreement dated as of
December 15, 2006 between the Servicer and Deutsche Bank Trust Company Americas,
as Owner Trustee of Spiegel Credit Card Master Note Trust, the predecessor in
interest to Seller, which was assigned to and assumed by Seller as of
September 26, 2007, as amended.
“Transfer Documents” means the Bill of Sale and Assignment and such other
documents as Seller and Buyer reasonably agree are necessary, proper or
appropriate for the legal transfer of Seller’s right, title and interest in and
to the Accounts purchased pursuant to this Agreement.
ARTICLE II
PURCHASE AND SALE OF THE ACCOUNTS

Section 2.1   Agreement to Sell and Purchase Accounts. Seller agrees to sell,
and Buyer agrees to purchase, the Accounts described in the Account Schedule,
subject to the terms, provisions, conditions, limitations, waivers and
disclaimers set forth in this Agreement.

Section 2.2   Agreement to Assign. At Closing, Seller shall deliver to Buyer a
Bill of Sale and Assignment, in the form of Exhibit B hereto, executed by an
authorized representative of Seller, which Bill of Sale and Assignment together
shall sell, transfer, assign, set over, quitclaim and convey to Buyer all right,
title and interest of Seller in and to each of the Accounts sold and the
proceeds of the Accounts received by Seller, if any, from and after the Cutoff
Date.

Section 2.3   Account Schedule. Seller has provided as Exhibit A hereto the
Account Schedule setting forth all of the Accounts which Buyer has agreed to
purchase and Buyer acknowledges that the same has been reviewed to its full
satisfaction.

Section 2.4   Purchase Price/Payment. The Purchase Price for the Accounts is
$30,046,447.00 which Buyer shall pay to Seller on or before 4:00 p.m. Eastern
Standard Time on the Closing Date. The Purchase Price shall be paid to Seller in
United States Dollars by wire transfer of immediately available funds to an
account specified by Seller.

Section 2.5   Payments Received/Adjustments to Purchase Price. To the extent
that Seller has received any Obligor Payments prior to the Cutoff Date, Seller
has reduced the Account Balances of the applicable Accounts for purposes of
calculating the Purchase Price. Buyer shall be entitled to a refund of the
Purchase Price within 180 days after the Closing Date in an amount equal to the
product of (i) the Purchase Price Percentage, and (ii) amount of such Obligor
Payments to the extent that the Account Balances were not reduced by such
Obligor Payments. If there are Embedded Settlements not reflected in the Account
Balances, within 90 days after the Closing Date, Buyer shall also be entitled to
receive a refund of the Purchase Price in an amount equal to the product of
(x) the Purchase Price Percentage, and (y) the Account Balances that Seller or
its agents agreed, prior to the Closing Date, to forgive if such Account
Balances were not reduced prior to the Closing Date to reflect such forgiven
portion. Buyer shall not be entitled to a refund with respect to any Account
Balance for which there is an Embedded Settlement if the applicable Obligor does
not make the agreed-to payment(s) within the agreed-to period(s) of time such
that the full Account Balance is again due and owing. Seller’s liability for
refunds obligations under this Section 2.5 shall be made from and limited to the
Holdback by submission of a claim to Escrow Agent.

Section 2.6.   Delivery of Post-Cutoff-Date Payments. If Seller or Servicer
shall receive any Obligor Payments after the Cutoff Date, Seller shall pay over
and/or deliver the same to Buyer

Page 4 of 27



--------------------------------------------------------------------------------



 



    (less any commissions, fees, and expenses due to any third-party collection
agencies or attorneys for payments received between the Cutoff Date and the
Closing Date) on or within 30 days of receipt of such Obligor Payments and, if
deemed necessary or appropriate by Seller or Servicer, with an endorsement in
the form substantially as follows: “Pay to the order of Midland Funding LLC
without representations or warranties and without recourse.” Seller shall
indicate on the records related to any of the Accounts transmitted to Buyer with
any remittances made pursuant to this Section 2.6 the account number, the date
of receipt of each Obligor Payment, the amount of each Obligor Payment, the
commissions, fees, and expenses paid thereon to any third-party collection
agencies or attorneys, and any other detail reasonably required to allow Buyer
to properly post the payments to its servicing system. If Seller has deposited
any Obligor Payments received from any Obligor and issued a check or payment to
Buyer with respect thereto, Buyer shall retain the risk that any such payment so
deposited by Seller shall be returned due to insufficient funds. Seller shall
have a period of 30 days after the date Seller delivers to Buyer any Obligor
Payment pursuant to this Section 2.6, to notify Buyer in writing that any such
Obligor Payment was returned due to insufficient funds and specifying the amount
thereof, whereupon Buyer shall immediately, and not later than 30 days following
receipt of such notice, pay to Seller the amount of such payment by cashier’s or
certified check and identify thereon that the payment is being made pursuant to
this Section 2.6.

ARTICLE III
TRANSFER OF ACCOUNTS AND DOCUMENTS

Section 3.1   Assignment of Accounts. On the Closing Date, after confirmation by
Seller of receipt of the payment of the Purchase Price, Seller shall execute and
deliver or make available to Buyer the Transfer Documents. The Bill of Sale and
Assignment shall have the same effect as an individual and separate bill of sale
for and assignment of each and every Account referenced therein. Buyer shall be
responsible at its own expense for the recording and/or filing of the originals
of any such assignments as it deems necessary or appropriate in its sole
discretion.

Section 3.2   Requests for Account Documents. At Buyer’s request, from the
Closing Date through the one-year anniversary of the Closing Date, Seller will
cause Servicer to provide available Account Documents to Buyer. The charge will
be $10 per request with a standard 6-business day turn-around time. If a faster
4-business day turn-around is requested, the charge will be $15 per request.
After the one-year anniversary of the Closing Date, Servicer may, in its sole
discretion, negotiate new arrangements and pricing with Buyer for Buyer to
purchase from Seller additional Account Documents. Seller, acting through
Servicer, shall not be obligated to provide documentation for more than 1,488
Accounts per week. To the extent that Account Documents are not available,
Seller shall cause Servicer to execute and deliver to Buyer affidavits of debt
in a form mutually agreeable to the parties, subject to the aforementioned
limitations on quantity and charge per request. Servicer shall invoice Buyer
directly on a monthly basis for all charges related to the delivery of Account
Documents. Buyer shall be obligated to pay Servicer in full within 30 days of
receipt of such invoice.

Section 3.3   Pending Legal Proceedings. No Account sold hereunder is subject to
any legal proceeding initiated by an Obligor as of the Closing Date.

Page 5 of 27



--------------------------------------------------------------------------------



 



Section 3.4   Collection/Contingency Fees. No Account sold hereunder is subject
to third-party collection or contingency fees as of the Closing Date.

Section 3.5   Apportionment of Costs. Except as otherwise specifically provided
in this Agreement, each party will be responsible for all fees, costs and
expenses which it incurs in connection with the negotiation, execution, delivery
and performance of this Agreement and the transactions contemplated hereby.

ARTICLE IV
SERVICING/COLLECTION

Section 4.1   Servicing/Collection after Closing Date. Unless Buyer, in its sole
discretion, elects to assume Seller’s obligations under the Servicing Agreement,
Seller shall terminate such Servicing Agreement prior to Closing and sell the
Accounts to Buyer on a servicing-released basis. As of the Closing Date, all
rights, obligations, liabilities and responsibilities with respect to the
servicing of the Accounts shall pass to Buyer, and Seller shall be discharged
from all responsibility for servicing the same.

Section 4.2.   Notification to Obligors. Buyer shall give written notification
to Obligors of the transfer of the Accounts to Buyer within 45 days of the
Closing Date and direct all future payments to be made to the address of Buyer
or its designee.

Section 4.3   Debt Collection of Accounts. If Buyer collects or attempts to
collect on an Account, Buyer and/or its agent shall at all time:

  (a)   comply with all state and federal laws applicable to debt collection
including without limitation, the Consumer Credit Protection Act, the Fair
Credit Reporting Act and the Fair Debt Collection Practices Act;     (b)   for
any Account where the statute of limitations has run, not falsely represent that
a lawsuit will be filed if the Obligor does not pay; and     (c)   not charge
any Obligor any charges which are unauthorized.

Section 4.4   Use of Seller’s Name. Buyer shall not use or refer to the name of
Seller, any affiliate of Seller, or First Consumers National Bank and will not
represent itself to be the agent, partner, or joint venturer of Seller, any
affiliate of Seller, or First Consumers National Bank with respect to the
Accounts. However, Buyer may use the name of Seller or an affiliate of Seller
for purposes of identifying an Account in communications with the Obligors or in
the caption of any litigation against Obligor (so long as it is apparent that
name of Seller or its affiliate is not set forth in such caption as the party
plaintiff) in order to collect amounts outstanding on the Accounts. In
contacting or filing suit against an Obligor, or selling Accounts, Buyer shall
not state or represent in any way that Buyer is contacting the Obligor, filing
suit or selling accounts for or on behalf of Seller, any affiliate of Seller, or
First Consumers National Bank or that any of the foregoing will take any action
with regard to the Account or the Obligor.

Section 4.5   Reporting to Credit Bureaus. Promptly following Closing, Seller
shall cause Servicer to report the Accounts to the appropriate credit reporting
agencies as having been sold/transferred. Except as required by law, Seller
shall have no further obligation with respect to credit reporting with respect
to the Accounts after Closing is consummated hereunder.

Page 6 of 27



--------------------------------------------------------------------------------



 



ARTICLE V
RESERVED
ARTICLE VI
SELLER’S OBLIGATION TO REPRICE ACCOUNTS

Section 6.1   Accounts Affected. Upon written notice (a “Repricing Notice”) from
Buyer to Escrow Agent (with a copy to Seller) received no later than 180 days
from the Closing Date, Seller will reprice any Account to which any of the
following conditions applies:

  (a)   death of all Obligors on or prior to the Cutoff Date;     (b)   the
filing of bankruptcy proceedings by all Obligors on or prior to the Cutoff Date
without subsequent dismissal;     (c)   the Account was created as a result of
fraud or forgery such that no Obligor has liability for such Account;     (d)  
on or prior to the Cutoff Date, Seller received payment in full settlement of
the Account (including but not limited to issuance by Seller of Form 1099C), but
such Account was not deleted from the Account Schedule by Seller;     (e)   the
Account is a duplicate record of any other Account sold hereby;     (f)   the
Account is subject to any dispute, offset, counterclaim, billing error or
defense asserted to Seller in writing; or     (g)   an Obligor with respect to
such Account has initiated litigation against Seller.

Section 6.2   Procedure for Repricing. For any Account that satisfies a
condition set forth in Section 6.1, Buyer is entitled to an Allocated Account
Price adjustment (herein, “Adjustment”) equal to the Allocated Account Price
less any amounts collected by Buyer after the Cutoff Date and prior to Buyer’s
notification to Seller that the Account is subject to this Article VI. Buyer
shall submit a claim to Escrow Agent with a copy to Seller for each Account for
which Buyer seeks an Adjustment. The Adjustment shall be paid to Buyer within 14
days after Seller’s receipt of the documents and instruments required pursuant
to Section 6.3 (d), provided that Escrow Agent shall not be required to make
more than one payment to Buyer for all Adjustments and other Holdback
Obligations in any calendar month.

Section 6.3   Limitation of Buyer’s Right to Require an Adjustment. Seller’s
liability for obligations under this Article VI shall be limited to the
Holdback. Notwithstanding the foregoing, Seller is not and shall not be
obligated to reprice any Account as to which:

  (a)   the terms have been modified in any material respect by a written or
oral agreement between Buyer and any Obligor, guarantor, or surety therefor;    
(b)   Buyer has obtained full payment on the Account from any Obligor or any
guarantor or surety therefor, or otherwise accepted partial payment thereof in
full satisfaction of the debt evidenced thereby;     (c)   any of the Obligors
has been released by Buyer; or

Page 7 of 27



--------------------------------------------------------------------------------



 



  (d)   Buyer has not provided evidence or proof reasonably satisfactory to
Seller that any of the conditions set forth in Section 6.1 is satisfied.

ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER
Buyer hereby represents, warrants and covenants, as of the date of this
Agreement and as of the Closing Date as follows:

Section 7.1   Independent Evaluation. Buyer is a sophisticated investor, has
knowledge and experience in financial and business matters that enable it to
evaluate the merits and risks of the transaction contemplated by this Agreement,
and its bid for and decision to purchase the Accounts pursuant to this Agreement
is and was based upon Buyer’s own independent evaluation of information deemed
relevant to Buyer, and of the information made available to Buyer or its agents
by Seller or Seller’s personnel, agents, representatives or independent
contractors, which information Buyer acknowledges and agrees was in fact made
available to it and which it was given the opportunity to inspect to its
complete satisfaction. Buyer has relied solely on its own investigation and has
not relied upon any oral or written information provided by Seller or its
personnel, agents, representatives or independent contractors other than those
representations and warranties contained in this Agreement. Buyer acknowledges
and agrees that no employee, agent, representative or independent contractor of
Seller has been authorized to make, and Buyer has not relied upon, any
statements made by Seller or its employees, agents, representatives or
independent contractors relating to the Accounts other than those expressly
contained in this Agreement. Buyer acknowledges that Seller has attempted to
provide accurate information to all prospective bidders but that Seller does not
represent, warrant or insure the accuracy or completeness of any information or
its sources of information contained in the materials submitted to Buyer. Buyer
has made such independent investigations as it deems to be warranted into the
nature, validity, enforceability, collectability, and value of the Accounts, and
all other facts Buyer deems material to its purchase and is entering into this
transaction solely on the basis of that investigation and Buyer’s own judgment.

Section 7.2   Authorization. Buyer is duly and legally authorized to enter into
this Agreement and has complied with all laws, rules, regulations, charter
provisions and bylaws to which it may be subject in connection with this
Agreement and the undersigned representative is authorized to act on behalf of
and bind Buyer to the terms of this Agreement.

Section 7.3   Binding Obligations. This Agreement and all of the obligations of
Buyer hereunder are the legal, valid and binding obligations of Buyer,
enforceable in accordance with the terms of this Agreement, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).

Section 7.4   No Breach or Default. The execution and delivery of this Agreement
and the performance of its obligations hereunder by Buyer will not conflict with
any provision of any law or regulation to which Buyer is subject or conflict
with or result in a breach of or constitute a default under any of the terms,
conditions or provisions of any agreement or instrument to which Buyer is a
party or by which it is bound or any order or decree applicable to Buyer, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Buyer or its property is subject.

Page 8 of 27



--------------------------------------------------------------------------------



 



Section 7.5   Accounts Sold As Is. BUYER ACKNOWLEDGES AND AGREES THAT ALL
ACCOUNTS, ALL DOCUMENTATION, INFORMATION, ANALYSIS AND/OR CORRESPONDENCE, IF
ANY, ARE SOLD, TRANSFERRED, ASSIGNED AND CONVEYED TO BUYER ON AN “AS IS, WHERE
IS” BASIS, WITH ALL FAULTS, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN. BUYER
ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT AND DOES NOT REPRESENT, WARRANT OR
COVENANT THE NATURE, ACCURACY, COMPLETENESS, ENFORCEABILITY OR VALIDITY OF ANY
OF THE ACCOUNTS, AND/OR THE ACCOUNT DOCUMENTS, EXCEPT AS EXPRESSLY PROVIDED
HEREIN.

Section 7.6   Pending Litigation. There is no proceeding, action, investigation
or litigation pending or, to the best of Buyer’s knowledge, threatened against
Buyer which, individually or in the aggregate, may have a material adverse
effect on this Agreement or any action taken or to be taken in connection with
Buyer’s obligations contemplated herein, or which would be likely to impair
materially its ability to perform under the terms of this Agreement.

Section 7.7   Approvals and Notices. No consent, approval, authorization, or
order of, registration or filing with, or notice to, any governmental authority
or court is required under federal laws, or the laws of any jurisdiction, for
the execution, delivery, and performance of or compliance by Buyer with this
Agreement or the consummation of any other transaction contemplated hereby.

Section 7.8   Economic Risk. The transactions contemplated by this Agreement do
not involve, nor are they intended in any way to constitute, the sale of a
“security” or “securities” within the meaning of any applicable securities laws,
and none of the representations, warranties or agreements of Buyer shall create
any inference that the transactions involve any “security” or “securities”.
Buyer acknowledges, understands and agrees that the acquisition of these
Accounts involve a high degree of risk and are suitable only for persons or
entities of substantial financial means who have no need for liquidity and who
can hold the Accounts indefinitely or bear the partial or entire loss of their
value.

Section 7.9   Nondisclosure. Buyer is in full compliance with its obligations
under the terms of any confidentiality agreement executed by Buyer as a
condition of reviewing the information made available by Seller or its
personnel, agents, representatives or independent contractors to all potential
bidders for the Accounts. Furthermore, Buyer shall keep the terms of the
Agreement confidential, including the that fact that it has purchased the
Accounts from Seller, except for any notification to Obligors required pursuant
to Section 4.2 of this Agreement.

Section 7.10   Identity. Buyer is a “United States person” within the meaning of
Paragraph 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

Section 7.11   Enforcement/Legal Actions. Buyer shall not institute any
enforcement or legal action or proceeding in the name of Seller, any affiliate
of Seller, or any predecessor in interest of Seller. Buyer shall not make
reference to any of the foregoing entities in any correspondence to or
discussion with any particular Obligor regarding enforcement or collection of
the Accounts, except to identify the subject debt as set forth in Section 4.4.
Buyer shall comply in all respects with all applicable laws in connection with
the Accounts including, but not limited to, those relating to debt collection
practices, not taking any enforcement action against any Obligor that would be
commercially

Page 9 of 27



--------------------------------------------------------------------------------



 



  unreasonable, and not misrepresenting, misleading, deceiving, or otherwise
failing to adequately disclose to any particular Obligor the identity of Buyer
as the owner of the Accounts. Buyer agrees, acknowledges, confirms and
understands that there may be no adequate remedy at law for a violation of the
terms, provisions, conditions and limitations set forth in this Section 7.12
and, accordingly, Seller shall have the right to seek the entry of an order by a
court of competent jurisdiction enjoining any violation hereof by Buyer or
Buyer’s agent.

Section 7.12   Status of Buyer. Buyer is a sophisticated purchaser that (i) is
in the business of buying or originating or collecting Accounts of the type
being purchased, or (ii) otherwise deals in such Accounts in the ordinary course
of Buyer’s business.

Section 7.13   DTPA Waiver. Buyer has sufficient knowledge and experience in
financial and business matters to evaluate the merits and risks of the
transactions contemplated hereby. Further, Buyer is not in a disparate
bargaining position relative to Seller. Buyer hereby waives, to the maximum
extent permitted by law, any and all rights, benefits and remedies under any
state deceptive or unfair trade practices/consumer protection act, with respect
to any matters pertaining to this Agreement and the transactions contemplated
hereby.

Section 7.14   No Collusion. Neither Buyer, its affiliates, nor any of their
respective officers, partners, agents, representatives, employees or parties in
interest has (i) in any way colluded, conspired, connived or agreed directly or
indirectly with any other bidder, firm or person to submit a collusive or sham
bid, or any bid other than a bona fide bid, in connection with the sale
resulting in Buyer being the highest bidder for the Accounts subject to this
Agreement, or (ii) in any manner, directly or indirectly, sought by agreement or
collusion or communication or conference with any other bidder, firm or person
to fix the price or prices, or to fix any overhead, profit or cost element of
the bid price or the bid price of any other bidder at the sale resulting in
Buyer being the highest bidder for the Accounts subject to this Agreement, or to
secure any advantages against Seller.

Section 7.15   Broker. Buyer has not engaged any broker or agent in connection
with this Agreement or the transactions contemplated by this Agreement or to
which this Agreement relates and Buyer covenants to defend with counsel approved
by Seller and hold harmless and indemnify Seller from and against any and all
costs, expense or liability for any compensation, commissions and charges
claimed against Seller by any broker or agent based upon a written agreement
with Buyer relating to this Agreement or the transactions contemplated herein.

Section 7.16   Survival. The representations and warranties set forth in this
Article VII shall survive the closing of the transactions herein contemplated.

ARTICLE VIII
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
Seller hereby represents, warrants and covenants, as of the date of this
Agreement and as of the Closing Date as follows:

Section 8.1   Authorization. Seller is duly and legally authorized to enter into
this Agreement and has complied with all laws, rules, regulations, charter
provisions and bylaws to which it may be subject in connection with this
Agreement and the undersigned representative is authorized to act on behalf of
and bind Seller to the terms of this Agreement.

Page 10 of 27



--------------------------------------------------------------------------------



 



Section 8.2   Binding Obligations. This Agreement and all of the obligations of
Seller hereunder are the legal, valid and binding obligations of Seller,
enforceable in accordance with the terms of this Agreement, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).

Section 8.3   No Breach or Default. The execution and delivery of this Agreement
and the performance of its obligations hereunder by Seller will not conflict
with any provision of any law or regulation to which Seller is subject or
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of any agreement or instrument to which Seller
is a party or by which it is bound or any order or decree applicable to Seller,
or result in the violation of any law, rule, regulation, order, judgment or
decree to which Seller or its property is subject.

Section 8.4   Title to Accounts. Seller is the sole and lawful holder of the
Accounts, having received title to the credit card accounts from CCA Assets LLC
pursuant to that certain Bill of Sale a copy of which is attached hereto as
Exhibit C-1 (CCA Assets LLC having received title to such credit card accounts
from First Consumers National Bank pursuant to that certain Bill of Sale a copy
of which is attached hereto as Exhibit C-2) and to the receivables from Spiegel
Credit Card Master Note Trust pursuant to that certain Bill of Sale a copy of
which attached hereto as Exhibit C-3. Seller is duly and legally authorized to
sell, transfer, convey and assign its rights therein. Since having acquired
title to such accounts and receivables from Spiegel Credit Card Master Note
Trust and CCA Assets LLC, Seller has not made any assignment, conveyance,
transfer or sale of, or otherwise encumbered, any of its rights, title or
interests in the Accounts.

Section 8.5   Compliance with Law. To the best of Seller’s knowledge, but
without independent investigation, the Accounts have been originated, serviced
and collected in accordance with all applicable laws, and the Accounts are
valid, legally enforceable debts, due and owing from each Obligor.

Section 8.6   Broker. Seller has not engaged any broker or agent in connection
with this Agreement or the transactions contemplated by this Agreement or to
which this Agreement relates except Loan Sale Advisor for whose fees Seller
shall be solely responsible in accordance with its agreement with Loan Sale
Advisor and Seller covenants to defend with counsel approved by Buyer in its
reasonable discretion and hold harmless and indemnify Buyer from and against any
and all costs, expense or liability for any compensation, commissions and
charges claimed against Buyer by any broker or agent based upon a written
agreement with Seller relating to this Agreement or the transactions
contemplated herein.

Section 8.7   Holdback. Seller shall cause Escrow Agent to maintain the Holdback
in the amounts and periods stated in the definition thereof.

Section 8.8   Survival. The representations and warranties set forth in this
Article VIII shall survive the Closing Date for 180 days.

Section 8.9   Pending Litigation. There is no proceeding, action, investigation
or litigation pending or, to the best of Seller’s knowledge, threatened against
Seller which, individually or in the aggregate, may have a material adverse
effect on this Agreement or any action taken

Page 11 of 27



--------------------------------------------------------------------------------



 



    or to be taken in connection with Seller’s obligations contemplated herein,
or would be likely to impair materially Seller’s ability to perform under the
terms of this Agreement.

Section 8.10   Mass Settlements. Neither Seller nor Servicer has instituted a
mass settlement offer program or other policy with respect to the Accounts.
Servicer permits, but does not require, third party collection agencies engaged
by Servicer to institute, in their sole discretion, mass settlement offer
programs with respect to the Accounts.

Section 8.11   Account Information. To the best of its knowledge, the
information provided to Buyer by Seller and/or its agents or affiliates relating
to the Accounts, including without limitation, the information set forth in the
seller survey, offering memorandum or related due diligence documents(s)
provided to Buyer in connection with the transactions contemplated by this
Agreement (collectively, the “Seller Survey”), the Account Schedule, and the
Computer File is materially complete and accurate. Seller has disclosed to Buyer
all criteria used in its selection of the Accounts for sale under this
Agreement.

Section 8.12   No Material Changes. The information in the Account Schedule and
Computer File related to the Accounts has not been materially altered or changed
from the preliminary data file reviewed by Buyer in connection with the
transactions contemplated by this Agreement, other than to reduce Account
Balances to reflect payments made by Obligors prior to the Closing Date or to
remove Accounts that qualify for repurchase pursuant to Article VI of this
Agreement.

Section 8.13   Disclosure. Seller has not intentionally omitted any material
information related to the Accounts of which Seller has actual knowledge that
would adversely affect Buyer’s ability to collect on the Accounts in the normal
course of business.

EXCEPT FOR THOSE EXPRESSED IN THIS ARTICLE VIII AND SECTIONS 3.3 AND 3.4 OF THIS
AGREEMENT, NO WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, HAVE BEEN MADE
BY SELLER OR BY ANYONE ACTING ON ITS BEHALF. WITHOUT IN ANY WAY LIMITING THE
GENERALITY OF THE FOREGOING, NO WARRANTIES OR REPRESENTATIONS HAVE BEEN MADE OR
ARE MADE REGARDING (i) THE COLLECTIBILITY OR ENFORCEABILITY OF ANY THE ACCOUNTS
OR (ii) THE CREDITWORTHINESS OF ANY OBLIGOR, GUARANTOR, OR SURETY WITH RESPECT
TO ANY OF THE ACCOUNTS.
ARTICLE IX
INDEMNIFICATION

Section 9.1   Buyer’s Indemnification. From and after the date of this
Agreement, Buyer shall indemnify and hold Seller, CCA Assets LLC and their
respective affiliates, and their respective directors, officers, employees,
agents and advisors (each a “Seller Indemnified Party”) harmless against and
from any and all liability for, and from and against any and all losses or
damages a Seller Indemnified Party may suffer as a result of, any claim, demand,
cost, expense, or judgment of any type, kind, character or nature asserted by
any third party (herein, “Seller Claims”) including, without limitation, all
reasonable expenses incurred by a Seller Indemnified Party in investigating,
preparing or defending against any such Seller Claims and reasonable attorneys’
fees both for such defense and all costs and expenses incurred by a Seller
Indemnified Party to enforce this indemnification, which a Seller Indemnified
Party shall incur or suffer as a result of:

Page 12 of 27



--------------------------------------------------------------------------------



 



  (i)   the material inaccuracy of any of Buyer’s representations or warranties
made in this Agreement,     (ii)   the material breach of any of Buyer’s
covenants made in this Agreement,     (iii)   any claim by any Obligor regarding
assignment, subsequent enforcement, servicing or administration of the Accounts
by Buyer or Buyer’s agents, or     (iv)   any claim arising under the Escrow
Agreement resulting from any act or omission of Buyer.

The obligations of Buyer under this Article IX shall survive the closing of the
transactions herein contemplated for a period of three (3) years.

Section 9.2   Seller’s Indemnification. From and after the date of this
Agreement, Seller shall indemnify and hold Buyer and its affiliates, and their
respective directors, officers, employees, agents and advisors (each a “Buyer
Indemnified Party”) harmless against and from any and all liability for, and
from and against any and all losses or damages a Buyer Indemnified Party may
suffer as a result of, any claim, demand, cost, expense, or judgment of any
type, kind, character or nature asserted by any third party (herein, “Buyer
Claims”) including, without limitation, all reasonable expenses incurred by a
Buyer Indemnified Party in investigating, preparing or defending against any
such Buyer Claims and reasonable attorneys’ fees both for such defense and all
costs and expenses incurred by Buyer to enforce this indemnification, which a
Buyer Indemnified Party shall incur or suffer as a result of:

  (i)   the material inaccuracy of any of Seller’s representations or warranties
made in this Agreement,     (ii)   the material breach of any of Seller’s
covenants made in this Agreement,     (iii)   any claim by any Obligor regarding
the origination, servicing, collection or administration of the Accounts by
Seller or Seller’s agents (including, without limitation, Servicer), or     (iv)
  any claim arising under the Escrow Agreement resulting from any act or
omission of Seller.

The obligations of Seller under this Article IX shall survive the closing of the
transactions herein contemplated for one hundred and eighty days (180) days and,
recourse against Seller shall be limited to the Holdback.

Section 9.3   Procedure for Indemnification. Any party seeking indemnification
(“Indemnitee”) with respect to a Claim shall give prompt written notice thereof
to the party against whom indemnification is sought (“Indemnitor”). Indemnitor
shall have the right to assume the defense of any and all Claims for which
indemnification is sought hereunder, and Indemnitee agrees to cooperate with
Indemnitor in any such defense. If the amount of any Claim shall, at any time
subsequent to payment pursuant to this Agreement, be reduced by recovery,
settlement or otherwise, the amount of such reduction, less any expenses
incurred in connection therewith, shall promptly be repaid by Indemnitee to
Indemnitor.

Page 13 of 27



--------------------------------------------------------------------------------



 



ARTICLE X
RESALE OF ACCOUNTS
Except as otherwise set forth in this Article X, Buyer may not assign any rights
under this Agreement to any person or entity without the express prior written
consent of Seller.

Section 10.1   Notice. If Buyer wishes to resell or transfer any of the Accounts
to a third party (including, without limitation, any of Buyer’s affiliated
companies, except as a result of or in connection with a restructuring,
reorganization or similar transaction or series of transactions), Buyer must
give Seller at least 10 days’ prior written notice (each, a “Resale Notice”) of
Buyer’s desire to sell or transfer. The Resale Notice shall:

  (a)   identify the Account(s) that Buyer wishes to resell or transfer; and    
(b)   identify by name and address each third party that potentially would
purchase or otherwise receive the Account(s) from Buyer.

Notwithstanding the above, Buyer may, without sending a Resale Notice, resell or
transfer the Accounts to one or more of its directly or indirectly affiliated
entities, or to one or more trusts established by such entities or pledge or
create a security interest in the Accounts to or for a lender as collateral for
a loan.

Section 10.2   Approval. Seller shall have the right to approve of any resale or
transfer proposed by Buyer as provided in Section 10.1 hereof within the 10-day
period following receipt of a Resale Notice, which approval shall not be
unreasonably withheld, conditioned or delayed. If Seller fails to approve or
disapprove such resale or transfer within such 10-day period, then Seller shall
be deemed to have approved such resale or transfer.

Section 10.3   Assignment. If Buyer sells or transfers an Account to a third
party in accordance with this Article X, Buyer shall assign to that third party
all of Buyer’s obligations under this Agreement relating to such Account, and
Buyer’s purchaser or transferee shall accept the assignment, and expressly
assume such Accounts in a writing that specifically indicates that Seller is an
intended beneficiary thereof. Seller shall not be obligated in any way to a
third party who acquires or purports to have acquired any of the Accounts. Any
resale or assignment of Accounts without concurrent assignment of Buyer’s
obligations under this Agreement shall be void.

Section 10.4   Communication with Seller. Any approved third party to whom Buyer
transfers Accounts shall not have the right to contact Seller directly and any
communications between any such approved third-party transferees and Seller
shall go through Buyer as the intermediary. Seller shall have the right, but not
the obligation, to contact any third-party transferee directly if it receives
collection complaints from any Obligor. In such case, Seller shall notify Buyer
of its direct communication with such third-party transferee.

Section 10.5   Liability. No sale or transfer of any Account by Buyer to any
person or entity will relieve Buyer of any of its obligations or liabilities
under this Agreement.

Page 14 of 27



--------------------------------------------------------------------------------



 



ARTICLE XI
FILES AND RECORDS

Section 11.1   Conformity to Law. Buyer agrees, at its sole cost and expense, to
abide by all applicable state and federal laws, rules and regulations regarding
the handling and maintenance of all Accounts and all documents and records
relating to the Accounts purchased hereunder including, but not limited to, the
length of time such documents and records are to be retained and making any
disclosures to Obligors as may be required by law.

Section 11.2   Inspection by Seller. After the transfer of Account Documents to
Buyer pursuant to the terms of this Agreement, Buyer agrees that, subject to
compliance with all applicable laws and regulations, Seller shall have the
continuing right to use, inspect, and make extracts from, or copies of, any such
Account Documents upon Seller’s reasonable notice to Buyer.

ARTICLE XII
NOTICES
Unless otherwise provided for herein, notices and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given (a) when delivered but no later than the second Business Day following
mailing sent by overnight mail or overnight courier, (b) when delivered, if sent
by facsimile and receipt is confirmed by telephone, or (c) when received, if
sent by e-mail and an e-mail confirming receipt is sent by the recipient, in
each case to the parties at the following addresses (or at such other addresses
as shall be specified by like notice):

         
 
  If to Seller:   Spiegel Acceptance Corporation
 
      c/o Eddie Bauer Holdings, Inc.
 
      10401 NE 8th Street, Suite 500
 
      Bellevue, WA 98004
 
      Attn: Vivian Gysler
 
      Tel: (425) 755- 6167
 
      Fax: (425) 755-7671
 
      E-Mail: vivian.gysler@eddiebauer.com
 
       
 
  If to Buyer:   Midland Funding LLC
 
      c/o Encore Capital Group, Inc.
 
      8875 Aero Drive
 
      Suite 200
 
      San Diego, California 92123
 
      Attn: General Counsel
 
      Tel: (858) 560-2600
 
      Fax: (858) 309-6995

ARTICLE XIII
MISCELLANEOUS PROVISIONS

Section 13.1   Severability. If any term, covenant, condition or provision
hereof is unlawful, invalid, or unenforceable for any reason whatsoever, and
such illegality, invalidity, or unenforceability does not affect the remaining
parts of this Agreement, then all such

Page 15 of 27



--------------------------------------------------------------------------------



 



    remaining parts hereof shall be valid and enforceable and have full force
and effect as if the invalid or unenforceable part had not been included.

Section 13.2   Rights Cumulative; Waivers. The rights of each of the parties
under this Agreement are cumulative and may be exercised as often as any party
considers appropriate under the terms and conditions specifically set forth. The
rights of each of the parties hereunder shall not be capable of being waived or
varied otherwise than by an express waiver or variation in writing. Any failure
to exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right. Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right. No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.

Section 13.3   Headings. The headings of the Articles and Sections contained in
this Agreement are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or any provision hereof.

Section 13.4   Construction. Unless the context otherwise requires, singular
nouns and pronouns, when used herein, shall be deemed to include the plural of
such noun or pronoun and pronouns of one gender shall be deemed to include the
equivalent pronoun of the other gender.

Section 13.5   Binding Effect. Subject to Article X, this Agreement and the
terms, covenants, conditions, provisions, obligations, undertakings, rights and
benefits hereof, including the Addenda, Exhibits and Schedules hereto, shall be
binding upon, and shall inure to the benefit of, the undersigned parties and
their respective heirs, executors, administrators, representatives, successors,
and assigns.

Section 13.6   Prior Understandings. This Agreement supersedes any and all prior
discussions and agreements between Seller and Buyer with respect to the purchase
of the Accounts and other matters contained herein, and this Agreement and the
Addenda, Exhibits and Schedules hereto contains the sole and entire
understanding between the parties hereto with respect to the transactions
contemplated herein and therein.

Section 13.7   Integrated Agreement. This Agreement and all Addenda, Exhibits
and Schedules hereto constitute the final complete expression of the intent and
understanding of Buyer and Seller. This Agreement shall not be altered or
modified except by a subsequent writing, signed by Buyer and Seller.

Section 13.8   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument, and
either party hereto may execute this Agreement by signing any such counterpart.

Section 13.9   Non-Merger/Survival. Each and every covenant hereinabove made by
Buyer or Seller shall survive the delivery of the Transfer Documents for the
time period specified herein and shall not merge into the Transfer Documents,
but instead shall be independently enforceable.

Section 13.10   Governing Law. This Agreement shall be construed, and the rights
and obligations of Seller and Buyer hereunder determined, in accordance with the
law of the State of New York, without giving effect to any choice of law
principles. In the event of litigation

Page 16 of 27



--------------------------------------------------------------------------------



 



    under this Agreement, the prevailing party shall be entitled to an award of
attorneys’ fees and costs.

Section 13.11   No Third-Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of the parties hereto, and none of the provisions of this
Agreement shall be deemed to be for the benefit of any other person or entity.

Section 13.12   UCC Filings by Buyer. Immediately upon the sale of the Accounts
to Buyer from Seller on the applicable Closing Date and at any time thereafter,
Buyer may file, in each appropriate office any Uniform Commercial Code financing
statement, and any amendments or any continuation statements thereto, required
to perfect the sale of Accounts by Seller to Buyer.

Page 17 of 27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

                      SPIEGEL ACCEPTANCE CORPORATION       MIDLAND FUNDING LLC  
 
 
                   
By:
Its
  /s/ Marvin E. Toland
 
President       By:
Its   /s/ J. Brandon Black
 
President    

Page 18 of 27